In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
            ___________________________
                 No. 02-18-00331-CV
            ___________________________

IN THE INTEREST OF J.J. AND A.R., MINOR CHILDREN




      On Appeal from County Court at Law No. 1
               Wichita County, Texas
            Trial Court No. 12928-JR-A


      Before Sudderth, C.J.; Gabriel and Birdwell, JJ.
        Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      C.R. (Mother) appeals from the termination of her parental rights to her two

surviving children, John and Annie.1 In one issue, Mother argues that the evidence

was insufficient to support the jury’s finding that clear and convincing evidence

showed that the termination of her parental rights was in John’s and Annie’s best

interest. Because we conclude that Mother failed to preserve this issue for our review,

we affirm the trial court’s order of termination.

      Mother had four children before she was twenty-two. Two of her children died

before they turned one. One died in a foster home after the Department of Family

and Protective Services (DFPS) removed the child because Mother was not caring for

her. The other child died as a result of shaken-baby syndrome after being left alone

with Mother’s boyfriend Sam Ross, who was the child’s father. Mother refused to

believe Ross had anything to do with her child’s death even though he was the only

adult present when the child was injured.

      DFPS removed Mother’s remaining two children, John and Annie, and

instituted a service plan in an attempt to reunite the family. But Mother did not

comply with the service plan and continued her relationship with Ross in secret even

though she knew he had a drug problem and even though she knew DFPS would



      We use aliases to refer to the children and their family members. See Tex.
      1

Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b).

                                            2
seek to terminate her parental rights if she continued to see him. Mother is bipolar

but refused to take her required medications.

       DFPS filed a petition seeking to terminate Mother’s parental rights to John and

Annie, alleging that Mother had endangered John and Annie and had also failed to

comply with the court-ordered service plan.2              See Tex. Fam. Code Ann.

§ 161.001(b)(1). DFPS also alleged that termination of Mother’s parental rights would

be in John’s and Annie’s best interest. See id. § 161.001(b)(2). At the subsequent jury

trial, a DFPS caseworker testified that the termination of Mother’s parental rights to

John and Annie would serve their best interest. John and Annie’s former foster

mother also testified that it would be in their best interest for Mother’s parental rights

to be terminated: “[Mother] had the support system [from DFPS, her mother, and

her cousin], she had everything going for her, and she just blew it. I feel like she blew

it. I feel like everything was a lie.”

       After both sides rested and the evidence was closed, Mother did not move for a

directed verdict. The jury was charged on the appropriate evidentiary burden carried

by DFPS and asked whether Mother endangered John and Annie or failed to comply

with the service plan and whether the termination of her parental rights would be in

John’s and Annie’s best interest. No party objected to the charge. John and Annie’s

attorney ad litem and DFPS then argued to the jury that all of the best-interest factors

       2
        DFPS also sought to terminate the children’s father’s parental rights. The
issues of the fathers’ parental rights were severed from Mother’s trial.

                                            3
showed that termination of Mother’s parental rights was in John’s and Annie’s best

interest. The jury found that Mother’s parental rights to John and Annie should be

terminated. The trial court signed the decree of termination in accordance with the

jury’s verdict. Mother did not file a motion for new trial or any other post-verdict

motion.

      Now on appeal, Mother argues that the evidence was “insufficient” to “clearly

and convincingly establish” for the jury that termination of Mother’s parental rights

was in John’s and Annie’s best interest. Mother does not clearly specify whether she is

attacking the legal or factual sufficiency of the evidence and includes no language that

clearly could be construed as either a legal or a factual attack. If Mother is raising

legal insufficiency, she did not properly preserve the issue for our review. See In re

G.C., 66 S.W.3d 517, 527 (Tex. App.—Fort Worth 2002, no pet.). And by failing to

file a motion for new trial, Mother did not preserve a factual-insufficiency argument.

See Tex. R. Civ. P. 324(b)(2); G.C., 66 S.W.3d at 527; In re Z.T., No. 12-18-00078-CV,

2018 WL 4474050, at *2 (Tex. App.—Tyler Sept. 19, 2018, no pet.) (mem. op.). See

generally In re B.L.D., 113 S.W.3d 340, 351 (Tex. 2003) (noting rules of civil procedure

govern termination proceedings). We overrule Mother’s issue.3



      3
       Even if Mother’s issue had been preserved, we have reviewed the record and
conclude that the evidence was legally and factually sufficient to show clearly and
convincingly that the termination of Mother’s parental rights was in John’s and
Annie’s best interest as reflected in the brief factual statement we included above.
John and Annie’s attorney ad litem and DFPS convincingly argue in their briefs, with
                                          4
       Accordingly, we affirm the trial court’s decree of termination. See Tex. R. App.

P. 43.2(a).


                                                     /s/ Lee Gabriel

                                                     Lee Gabriel
                                                     Justice

Delivered: February 14, 2019




supporting citations to the trial record, that the termination of Mother’s parental
rights was in John’s and Annie’s best interest.

                                           5